 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA
 9    ANTHONY PERRY OLIVER,                               Case No. 3:19-cv-00051-LRH-WGC
10                                     Petitioner,
             v.                                                      ORDER
11
      STATE OF NEVADA, et al.,
12
                                    Respondents.
13

14         Good cause appearing, Respondents’ first Motion for Enlargement of Time (ECF No. 29)
15   is GRANTED. Respondents have until December 3, 2019, to answer or otherwise respond to the
16   Amended Petition for Writ of Habeas Corpus (ECF No. 24).
17         DATED this 4th day of October, 2019.
18
19
                                                         LARRY R. HICKS
20                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                     1
